Citation Nr: 1311561	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  11-30 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from September 1946 to August 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs Regional Office in Nashville, Tennessee (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2012).


FINDINGS OF FACT

1.  In September 1973, the Veteran's original claims of entitlement to service connection for a left and right knee disorder were denied.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.  

2.  In November 1997, the Veteran filled a claim to reopen the issue of entitlement to service connection for a left knee disorder, which was denied in a March 1998 rating decision.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.  

3.  In May 2004, the Veteran submitted a claim to reopen the issues of entitlement to service connection for a left and a right knee disorder, which were denied in a September 2004 rating decision.  Although provided notice of this decision, the Veteran did not perfect an appeal thereof.

4.  Evidence received since the September 2004 rating decision is new and material, as it raises a reasonable possibility of substantiating the claims of service connection for a left and right knee disorder.

5.  A current left knee disorder was incurred in or due to the Veteran's active duty service.

6.  A current right knee disorder was incurred in or due to the Veteran's active duty service.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the September 2004 rating decision, and the Veteran's claim of entitlement to service connection for a left knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012). 

2.  New and material evidence has been submitted since the September 2004 rating decision, and the Veteran's claim of entitlement to service connection for a right knee disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2012). 

3.  A left knee disorder was incurred in or due to active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2012).

4.  A right knee disorder was incurred in or due to active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107; 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Without deciding whether notice and development requirements have been satisfied, the Board is not precluded from adjudicating the Veteran's claims to reopen the issues of entitlement to service connection for a left knee disorder and a right knee disorder.  This is so because the Board is taking action favorable to the Veteran.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Historically, the Veteran served on active duty from September 1946 to August 1973.  In September 1973, the Veteran submitted a claim of entitlement to service connection for a bilateral knee disorder, which was denied in a September 1973 rating decision.  The RO issued the Veteran notice of this decision and notice of his appellate rights via an October 1973 letter; however, the Veteran did not perfect an appeal and did not submit new and material evidence within the appellate period.  As such, the September 1973 rating decision is final based on the evidence then of record.  Similarly, in November 1997, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a left knee disorder and, in May 2004, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a bilateral knee disorder.  After these claims were denied in a March 1998 rating decision and a September 2004 rating decision, respectively, the RO issued the Veteran notice of said decisions and notice of his appellate rights.  Despite receiving these notices, the Veteran did not perfect an appeal or submit new material evidence during the appellate period in either instance.  Accordingly, the March 1998 and September 2004 rating decisions are final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.304, 20.1104 (2012).  

In October 2009, the Veteran submitted a claim of entitlement to reopen the issue of entitlement to service connection for a left knee disorder.  In November 2009, the Veteran submitted a claim to reopen the issue of entitlement to service connection for a right knee disorder.  After these claims were denied in a May 2010 rating decision, the Veteran perfected an appeal.  The Veteran's claims have been certified to the Board for appellate review.  

I.  New and Material

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. 
§ 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim will be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 101, 116-18 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

In the September 2010 rating decision on appeal herein, the RO reopened and denied the Veteran's claims of entitlement to service connection for a left and right knee disorder.  However, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993)(holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the September 2004 rating decision is the last final disallowance with respect these claims, the Board must review all of the evidence submitted since then to determine whether the Veteran's claims of entitlement to service connection for a left and/or right knee disorder should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

Among the evidence associated with the claims file since the September 2004 rating decision, the Veteran submitted a private treatment report, dated in November 2009, wherein a doctor rendered an etiological opinion with respect to both the Veteran's left and right knees.  In pertinent part, the doctor opined as follows:

It is within a reasonably degree of medical certainty that I can connect the activities and physical injuries that [the Veteran] underwent in the Armed Services to his current conditions involving...both knees, namely osteoarthritis, from traumatic origins.

The Board finds that the evidence submitted since the September 2004 rating decision, specifically the November 2009 private doctor's opinion, is both new and material sufficient to reopen his claims of entitlement to service connection for a left and right knee disorder.  Evans, 9 Vet. App. at 282-83.  The evidence discussed above is new because it was not previously submitted to VA for consideration.  This evidence is material because it related to an unestablished fact necessary to substantiate the claim.  Specifically, at the time of the September 2004 rating decision, the evidence of record did not include an opinion that etiologically associated the Veteran's left and/or right knee disorder to his military service.  Consequently, the Veteran has submitted new and material evidence sufficient to reopen his claims of entitlement to service connection for a left and right knee disorder and, thus, the claims are reopened.  38 C.F.R. § 3.303(b); see Shade, 24 Vet. App. at 117.  The Board will now address the issues of entitlement to service connection for a left and right knee disorder on the merits.

II.  Service Connection

The Veteran contends that his current left and right knee disorders are consequences of numerous inservice paratrooping jumps.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

A February 1959 service treatment report demonstrated that the Veteran complained of "aches in...knee," with a duration of one week; left versus right was not indicated.  The Veteran stated that the pain would episodically manifest for a few minutes.  A physical examination was negative.  The examiner stated that it "seemed" as though that the Veteran's report of aching stemmed more from his muscles that his joints.

In December 1969, the Veteran was referred to an orthopedic department to undergo a radiological examination and a consultation.  During the radiological examination, the Veteran reported that he experienced intermittent right knee pain.  The X-ray did not reveal any significant abnormality.  During the consultation, the Veteran complained of right knee pain "on and off."  The Veteran's past medical history was significant for compression fractures of his spine secondary to "parachute jumps."  Upon physical examination, the Veteran's knees were "essentially unremarkable," with the exception of "some very minimal" rotatory instability in the right knee, which was "well stabilized" by the Veteran's musculature.

In September 1973, the Veteran submitted a claim of entitlement to service connection for bilateral knee arthritis.

According to a December 1992 operative report, the Veteran underwent a surgical procedure to correct a "degenerative tear" of the medial meniscus and chondromalacia with respect to various aspects of his left knee.

In a statement dated in October 1997, the Veteran asserted that he injured his left knee during a paratroop jump in 1950 while serving in Korea.  He also reported that that a left knee disorder was manifested by aching, weakness, and swelling.

In a December 1997 statement, a fellow service member, M.R.B., asserted that the Veteran injured "one of his knees" as a result of a paratroop jump.  He then stated that his injury caused the Veteran pain and gave him problems for "some time."  He remembered the Veteran's inservice injury because of the "tenseness" of the situation.

A January 1998 VA radiological examination resulted in a diagnosis of mild degenerative arthritis.  During the examination, the Veteran stated that he had a history of parachute jumping, one of which resulted in a left knee injury.

According to a November 2009 private treatment report, the Veteran stated that he participated in 283 paratroop jumps during his 27-year military career.  After a physical examination, the Veteran underwent a radiological examination.  The X-rays demonstrated "severe" degenerative changes of his knees, bilaterally.  Ultimately, the doctor opined as follows:

[I]t is more likely than not that [the Veteran's] years of military service including jump activities are significant contributing cause of his bilateral knee osteoarthritis....It is within a reasonable degree of medical certainty that I can connect the activities and physical injuries that he underwent in the Armed Services to his current conditions involving...both knees, namely osteoarthritis, from traumatic origins.

In June 2010, the Veteran underwent a VA examination in order to ascertain the presence of a bilateral knee disorder and, if present, whether it was incurred in or due to his military service.  During the examination, the Veteran reported that the onset of his bilateral knee disorder was sometime in the 1970s.  Specifically, the Veteran stated that he "sprained" his knees "a number of times" consequent to parachute jumps.  The Veteran asserted that he has continued to experience problems with both of his knees, left more than right, since his military retirement.  The Veteran reported that he was currently experiencing persistent pain in both knees.  After a thorough physical examination, the examiner rendered the following opinion:

After careful examination and measurement of the [Veteran] and in comparison/contrast to cases noted in orthopedic, physical therapy, and sports medicine texts; such as Oxford's Textbook on Orthopedics and Trauma, for chronic conditions stemming from an acute injury; as well as Titnelli's Textbook of Emergency Medicine and Trauma; [paragraph omitted] [i]t is my opinion it is less likely as not that the [V]eteran's current knee condition is service connected[.]  

...

The [V]eteran has degenerative knees with normal functioning.  In my opinion his knee condition is age related and not linked to any any [sic] remote knee condition he might have had 37 [years] ago.  In addition, there is no documentation in his records of any knee trauma that would be chronic.

Based on the above, the Board finds that the evidence of record clearly demonstrated the current presence of a left and a right knee disorder.  As such, the requirement of showing a current disability has been met.  

Additionally, the Board finds that the evidence of record is sufficient to support finding that the Veteran participated in numerous paratroop jumps.  A fellow service member submitted a statement wherein he recalled that the Veteran experienced a knee injury as a result of a paratroop jump.  Further, his service treatment records demonstrated that the Veteran incurred serious injuries as the result of a paratroop jump.  Consequently, the Board finds that the evidentiary requirement of an inservice injury has been satisfied via the Veteran's participation in numerous inservice paratroop jumps.

The salient issue with respect to both of the above-captioned claims is, thus, whether the Veteran's current left and right knee disorders are related to his inservice paratroop jumps.  The evidence of record included two opinions addressing the etiological relationship between the Veteran's left and right knee disorders and his military service:  the November 2009 private opinion and the June 2010 VA examiner's opinion.

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The Board is also mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The Board may favor the opinion of one competent medical expert over that of another provided the reasons therefore are stated.  Winsett v. West, 11 Vet. App. 420, 424-25 (1998).

With respect to the November 2009 private opinion, the rendered opinion was preceded by a thorough clinical and radiological examination.  While the Veteran reported his inservice experiences during the November 2009 examination, there was no indication that the Veteran's service treatment records were made available to and contemporaneously reviewed by the doctor.  A physician's access to the claims file and the thoroughness and detail of the opinion are important factors in assessing the probative value of a medical opinion.  Prejean v. West, 13 Vet. 444, 448-499 (2000).  But, review of the claims file is not essential or determinative of the probative value of the opinion; instead, that is more so derived from the discussion of the underlying medical rationale, unless consideration of evidence in the file may have affected or changed the basis or outcome of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Indeed, the Board may not reject a favorable medical opinion solely on the rationale it was predicated on a history as recounted by the Veteran, unless the Board determines this recounted history is not credible.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Coburn v. Nicholson, 19 Vet. App. 427 (2006).  The November 2009 private doctor's opinion was predicated on the Veteran's report that he participated in 283 paratroop jumps during his 27-year military career.  As discussed above, the Veteran's service treatment records showed that he participated in paratroop jumps during his active duty service.  As such, the Board finds that the Veteran's report of inservice events during the November 2009 is consistent with his service and, thus, the Board finds that the Veteran's report of inservice events is credible.  Consequently, the Board finds that the November 2009 private opinion is fully probative.

With respect to the June 2010 VA examiner's opinion, the examiner administered a thorough clinical evaluation and reviewed the Veteran's service treatment records.  The examiner also contemporaneously reviewed relevant medical texts in rendering the opinion.  Although the examiner recorded the Veteran's contentions, there was no indication from the opinion that the examiner considered the Veteran's report of inservice symptoms or the volume and/or rigorousness of the paratroop jumps.  Indeed, the examiner predicated the opinion, at least in part, on the observation that there was "no documentation in his records of any knee trauma that would be chronic."  See Buchanan v. Nicholson, 451 Vet. App. 1331 (Fed. Cir. 2006) (holding that lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence).  Further, the examiner did not consider the Veteran's reported symptoms since his military service.  As discussed above, the Veteran submitted a claim of entitlement to service connection for a bilateral knee disorder in September 1973.  Further, the Veteran underwent surgical procedure in 1992 on his left knee.  During the pendency of this appeal, the Veteran reported that he experienced left and right knee symptoms since his military service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses).  The Board finds that the examiner's failure to consider the Veteran's competent and credible statements as to inservice events or his report of symptoms since his military retirement lessens the probative value of the rendered opinion.

Based on the above, the Board is more persuaded by the November 2009 private opinion.  Schoolman, 12 Vet. App. at 310-11; Evans, 12 Vet. App. at 31; Winsett, 11 Vet. App. at 424-25.  With consideration of this opinion and the other evidence of record, in addition to a generous application of the benefit of the doubt, the Board finds that the Veteran's current left and right knee disorders were incurred in or due to his active duty service.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  As such, service connection for a left and right knee disorder is warranted.


ORDER

Service connection for a left knee disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for a right knee disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


